DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 9/27/2021 is acknowledged.
	Claims 33-35 and 37-39 are examined on the merits.  Claim 39 is newly presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Prior Rejection Maintained and Extended to include new claim 39) Claims 33-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US PGPub 2015/0224187) and Montelione et al. (US PGPub 20100291128).
The claimed invention is drawn to a method for preparing a vaccine for influenza A virus, comprising the following steps:
a recombinant virus is passaged N times; 
the method of the first passage is as follows: mammalian cells are infected with the
recombinant virus, and then cultured to collect the supernatant, which is a virus solution
containing F1 generation virus;
the method of the second passage is as follows: mammalian cells are infected with
the virus solution obtained from the previous passage, and then cultured to collect the
supernatant, which is a virus solution containing F2 generation virus;
a series of passages is performed by repeating the method of the second passage;
in the N-1th passage, the collected supernatant has virus replication ability;
in the Nth passage, the collected supernatant does not have virus replication ability;
the supernatant collected from the N-1th passage is used as the active ingredient of the
vaccine for influenza virus; and wherein, the recombinant virus containing a polynucleotide encoding a mutant protein, and the mutant protein is obtained by mutating two amino acid residues of NS1 protein of influenza virus as follows: the amino acid residue at position 38 is mutated from arginine to alanine, and the amino acid residue at position 41 is mutated from lysine to alanine.
The cells used are MDCK or A549 cells and the codons encoding the amino acids at position s38 and 41 of the NS1 protein are mutated from an arginine to an alanine (38) and a lysine to an alanine (41).  


	Cox et al. teach the serial propagation of influenza A viruses in MDCK cells or A549 cells.  Specifically, the viruses are passaged at increasing temperatures and the number of cell line passages includes at least 3 temperature increases. [see paragraphs 75-81 and claims 16 and 22]  However, Cox et al. do not teach that the NS1 protein of their influenza virus contains alanine amino acids are positions 38 and 41 or that the last passage yields no virus with replication ability.  

Montelione et al. teach mutating influenza A NS1 proteins to possess a mutation at position 38 of arginine to alanine and at position 41 from lysine to alanine [see paragraph 60].  Montelione et al. also teach the use of MDCK cells to propagate the influenza viruses. [see paragraphs 67]


	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Cox et al. in order to propogate the mutated influenza A virus of Montelione et al through their serial passage protocol.  One would have been motivated to do so, given the suggestion by Cox et al. that influenza viruses can be serial passage at least 3 times if preferred.  There would have been a reasonable expectation of success, given the knowledge that both Cox et al. and Montelione et al. teach using MDCK cells for propagating influenza viruses, such as the mutated influenza viruses of Montelione et al.  Furthermore one of ordinary skill in the art having conduct a passage in which no virus replicated, the previous passage of virus would be used for formulating a vaccine, which is one embodiment of Cox et al.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to arguments:
Applicants arguments have been considered, however, they are not persuasive. 
	Presently, the only recitation of “influenza virus” as being the virus to be replicated is found in claim 38.  More specifically, the method of claims 33, 34, 37 and 39 does not require that an influenza virus is to be replicated.  Additionally, claims 34 and 35 do not make mention of a passaging step in which no virus replication has occurred (i.e., the Nth passage).  Therefore, the argument by applicants related to Cox et al. and Montelione et al. not teaching the Nth passage are rendered moot as claimed method does not appear to exclusively require it.  In addition, applicants findings (loss of cell replication ability) related to the influenza viruses discussed in their arguments presented on 4/4/2022 are acknowledged.  However, the instant invention does not require an influenza virus being replicated/passage in cells, more specifically MDCK or A549 cells and claim 38 is the first claim recitation in which influenza is specifically identified as the recombinant virus.  Therefore, any observations/unexpected results identified by applicants are not commensurate in scope with the claimed method.  
	Therefore, the instant invention is maintained.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648